Citation Nr: 1502341	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to an effective date prior to June 28, 2007, for the grant of service-connection for major depressive disorder, posttraumatic stress disorder (PTSD), panic disorder, cognitive disorder.  

3.  Entitlement to an effective date prior to June 28, 2007, for the grant of a total disability evaluation based on individual unemployability (TDIU).  

4.  Entitlement to an effective date prior to November 15, 2006, for the grant of service connection for posttraumatic headaches.  

5.  Entitlement to an effective date prior to November 15, 2006, for the grant of service connection for right knee chondromalacia.  

6.  Entitlement to an effective date prior to November 15, 2006, for the grant of service connection for right knee limited extension.  

7.  Entitlement to an effective date prior to November 15, 2006, for the grant of service connection for scar residuals, forehead and top of head.  

8.  Entitlement to an effective date prior to November 15, 2006, for the grant of service connection for scar residuals, left ganglion cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, March 2011 and September 2011 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A claim seeking service connection for PTSD, or any psychiatric disorder or symptomatology, was not received by VA until June 28, 2007.    

2.  The Veteran did not meet the schedular criteria for an award of TDIU benefits prior to June 28, 2007, nor does the evidence of record reflect that he was otherwise unable to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities.  

3.  Service connection for posttraumatic headaches was granted in a February 2008 rating decision, effective as of November 15, 2006.  A timely notice of disagreement regarding the assigned rating was received in March 2008, but it was confirmed in an August 2009 statement of the case.  The Veteran did not appeal this decision to the Board and it is final.  

4.  Service connection for right knee chondromalacia was granted in a February 2008 rating decision, effective as of November 15, 2006.  A timely notice of disagreement regarding the assigned rating was received in March 2008, but it was confirmed in an August 2009 statement of the case.  The Veteran did not appeal this decision to the Board and it is final.  

5.  Service connection for a right knee disability with limited extension was granted in a February 2008 rating decision, effective as of November 15, 2006.  A timely notice of disagreement regarding the assigned rating was received in March 2008, but it was confirmed in an August 2009 statement of the case.  The Veteran did not appeal this decision to the Board and it is final.  

6.  Service connection for scar residuals of the head was granted in a February 2008 rating decision, effective as of November 15, 2006.  A timely notice of disagreement regarding the assigned rating was received in March 2008, but it was confirmed in an August 2009 statement of the case.  The Veteran did not appeal this decision to the Board and it is final.  

7.  Service connection for scar residuals, left ganglion cyst, was granted in a February 2008 rating decision, effective as of November 15, 2006.  A timely notice of disagreement regarding the assigned rating was received in March 2008, but it was confirmed in an August 2009 statement of the case.  The Veteran did not appeal this decision to the Board and it is final.  

8.  VA received a freestanding claim for earlier effective dates for the grant of service connection for the issues of posttraumatic headaches, right knee chondromalacia, a right knee disability with limitation of extension, scar residuals of the head and scar residuals, left ganglion cyst, in December 2010.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an effective date prior to June 28, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).  

2.  The criteria for establishing entitlement to an effective date prior to June 28, 2007, for the grant of TDIU benefits, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).  

3.  The claim for an effective date prior to November 15, 2006, for the grant of service connection for posttraumatic headaches is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

4.  The claim for an effective date prior to November 15, 2006, for the grant of service connection for right knee chondromalacia is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

5.  The claim for an effective date prior to November 15, 2006, for the grant of service connection for a right knee disability with limited extension is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

6.  The claim for an effective date prior to November 15, 2006, for the grant of service connection for scar residuals of the head is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

7.  The claim for an effective date prior to November 15, 2006, for the grant of service connection for scar residuals, left ganglion cyst, is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issues of entitlement to earlier effective dates for the grant of service connection for PTSD and entitlement to TDIU benefits, letters sent to the Veteran in August 2007 and April 2009 addressed all notice elements listed under 3.159(b)(1) informed him of VA's respective duties for obtaining evidence.  The letters also informed him as to how VA determines the appropriate effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

As for the remaining earlier effective date claims on appeal, these claims cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, further notice regarding these issues is not needed.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date for PTSD

The Veteran contends that he is entitled to an effective date prior to June 28, 2007, for the grant of service connection for PTSD.  Service connection for major depressive disorder, PTSD, panic disorder, cognitive disorder was granted on the basis of a clear and unmistakable error in a September 2010 rating decision, effective as of June 28, 2007.  In December 2010, the Veteran expressed a desire for an earlier effective date of December 1979 for his service-connected PTSD.  However, as outlined below, there is no legal basis upon which the Veteran's claim can be granted.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim for an increased evaluation.  38 C.F.R. § 3.157.  The earliest date as of which it is factually ascertainable that an increase in disability has occurred, assuming that a claim is received within one year of this date, will be the appropriate effective date.  Otherwise, it will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The preponderance of the evidence of record demonstrates that an effective date prior to June 28, 2007, for the grant of service connection for PTSD cannot be established.  The Veteran did not file a claim for PTSD or any psychiatric disorder/symptomatology prior to June 28, 2007.  According to the June 28, 2007, record, the Veteran was seeking service connection for trauma from a jeep injury over his head with an inability to sleep.  As already noted, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the effective date cannot be any earlier than June 28, 2007 - the date of receipt of the Veteran's claim.  

The Board notes that the Veteran did file a claim in November 2006 for "knee ache," "headache," "scars," "head scars," "left wrist weak ache at time," "right hip aches," and "left side of my stomach area has a knot."  There was no mention of psychiatric symptomatology at this time.  The Board has an obligation to review pleadings in as broad a manner as is reasonable, but no obligation exists to create, sua sponte, a claim for an appellant who has otherwise not adequately articulated one of his own.  

A thorough review of the remainder of the claims file reveals no other evidence or statement that could reasonably be construed as an informal claim for a psychiatric disorder, prior to June 28, 2007.  In addition to the November 2006 claim, the record contained, prior to June 28, 2007, a number of records dealing with the Veteran's educational allowance.  There were also 2 birth certificates, a Declaration of Marital Status form and a marriage certificate.  None of these documents suggest any intent by the Veteran to raise a claim of entitlement to benefits for a psychiatric claim.  The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("38 U.S.C.A. § 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.")  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  As such, an earlier effective date for the grant of service connection for PTSD cannot be awarded.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to June 28, 2007, for PTSD, must be denied.



Effective Date for TDIU Benefits

The Veteran also contends that he is entitled to an effective date prior to June 28, 2007, for the grant of TDIU benefits.  However, the preponderance of the evidence of record demonstrates that an earlier effective date for TDIU benefits cannot be established.  

The record reflects that TDIU benefits were granted in an October 2010 rating decision, effective as of June 28, 2007.  In December 2010, the Veteran requested reconsideration of the effective date for these benefits.  This request was denied in a March 2011 rating decision.  A timely notice of disagreement was received from the Veteran in April 2011, but the effective date was continued in a February 2012 statement of the case.  The Veteran appealed the assigned rating to the Board in February 2012.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, the Veteran has been in receipt of a combined disability evaluation of 70 percent since June 28, 2007, with at least one disability rated as 40 percent disabling or more (PTSD).  As such, the schedular criteria for an award of TDIU benefits have been met as of this time.  See id.  However, prior to June 28, 2007, the Veteran's combined disability evaluation was only 20 percent.  As such, the schedular criteria for an award of TDIU benefits have not been met at any time prior to June 28, 2007.  While a TDIU can still be established under 38 C.F.R. § 4.16(b) when a veteran is unable to obtain or maintain a substantially gainful occupation even if they do not meet the schedular criteria under 38 C.F.R. § 4.16(a), the record fails to reflect that the Veteran was unable to obtain or maintain a substantially gainful occupation at any time prior to June 28, 2007.  Treatment records from November 2006 and April 2007 do reflect complaints of depression and pain.  However, the Veteran was not service-connected for a psychiatric disorder prior to June 28, 2007.  As such, the evidence fails to reflect that a TDIU is warranted under 38 C.F.R. § 4.16(b) at any time prior to June 28, 2007.  

As previously discussed, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The evidence of record fails to reflect that the Veteran was entitled to TDIU benefits at any time prior to June 28, 2007, and as such, an earlier effective date cannot be assigned.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an effective date prior to June 28, 2007, for the award of TDIU benefits must be denied.

Remaining Effective Date Claims

Finally, the Veteran contends that he is entitled to effective dates prior to November 15, 2006, for the grant of service connection for posttraumatic headaches, right knee chondromalacia, right knee limitation of extension, scar residuals of the forehead and the top of the head and scar residuals of a left ganglion cyst.  However, case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  

The record reflects that VA received claims for knee ache, headache, scars, head scars, left wrist and several other issues on November 15, 2006.  A review of the record clearly reflects that no other statement was received from the Veteran prior to this date that could be reasonably construed as a claim for benefits.  A number of records deal with the Veteran's educational allowance.  There are also 2 birth certificates, a Declaration of Marital Status form and a marriage certificate.  None of these documents suggest any intent by the Veteran to raise a claim of entitlement to benefits for the above issues.  

In a February 2008 rating decision, service connection was established for the issues noted in the preceding paragraphs, effective as of November 15, 2006.  VA received a statement from the Veteran in March 2008 indicating that he disagreed with the February 2008 rating decision.  The previously assigned ratings were confirmed in an August 2009 statement of the case (SOC).  

In order to appeal a denied claim to the Board in a timely fashion, a veteran must submit a substantive appeal to the Board either within 60 days from the date of the RO's mailing of the SOC or within the remainder of the one-year period from the date of mailing of the notification of the rating decision being appealed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).  In the present case, the Veteran did not submit an appeal to the Board (VA Form 9) within 60 days of the mailing of the SOC (August 13, 2009), or within one-year of the date of mailing of the notification of the rating decision being appealed February 19, 2008).  Rather, VA received a new claim from the Veteran seeking a higher disability evaluation.  The first VA Form 9 from the Veteran was received in February 2012 following a February 2012 SOC.  As such, the February 2008 rating decision assigning effective dates of November 15, 2006, is final.  

The Board recognizes that the Veteran submitted a statement in September 2009 indicating that he was submitting evidence to support his claim for a rate increase due to the head injuries he sustained in a jeep accident in 1977.  Along with this statement, the Veteran included an April 2009 VA mental health note.  The Board notes that this statement and the associated evidence are duplicative of those received in April 2009 prior to the issuance of the August 2009 SOC.  Furthermore, it in no way expresses any intent by the Veteran to appeal the August 2009 SOC to the Board.  As such, this duplicative statement is not a valid VA Form 9.  

In summary, the claims noted above became final following the August 2009 SOC when the Veteran failed to appeal the decision to the Board.  It is not until December 2010 that VA received a claim from the Veteran seeking earlier effective dates for these disabilities.  This is far more than one-year after the mailing of the rating decision at issue or 60 days following the August 2009 SOC.  Accordingly, the Veteran's claims are freestanding earlier effective date claims and must be dismissed.  Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 30 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement).  


ORDER

The claim of entitlement to an effective date prior to June 28, 2007, for the grant of service connection for PTSD, is denied.  

The claim of entitlement to an effective date prior to June 28, 2007, for the establishment of TDIU benefits, is denied.  

The claim of entitlement to an effective date prior to November 15, 2006, for the grant of service connection for posttraumatic headaches, is dismissed.  

The claim of entitlement to an effective date prior to November 15, 2006, for the grant of service connection for chondromalacia of the right knee, is dismissed.  

The claim of entitlement to an effective date prior to November 15, 2006, for the grant of service connection for a right knee disability with limited extension, is dismissed.  

The claim of entitlement to an effective date prior to November 15, 2006, for the grant of service connection for scar residuals of the head, is dismissed.  

The claim of entitlement to an effective date prior to November 15, 2006, for the grant of service connection for scar residuals, left ganglion cyst, is dismissed.  


REMAND

Erectile Dysfunction

Finally, the Veteran contends that he is entitled to service connection for erectile dysfunction.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records fail to reflect that he was diagnosed with erectile dysfunction at any time during active duty.  In fact, the first evidence of erectile dysfunction is dated several decades after separation from active duty.  According to November 2006 and January 2008 VA treatment notes, the Veteran did have an active problem with an erectile disorder.  However, the records do not indicate when this condition first manifested or offer any opinion as to etiology.  

Nonetheless, the Veteran did report during a January 2009 VA examination that he was impotent and that he had been since 1977.  While this assertion is not corroborated by medical evidence of record, the Veteran is still competent to testify to this fact.  

In light of the above, the Board finds that the Veteran should be scheduled for a VA examination regarding the etiology of his claimed erectile dysfunction.  Specifically, the examiner should review the evidence of record, including the Veteran's assertion of erectile dysfunction since 1977, and opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction manifested during, or as a result of, active military service, to include as due to his documented jeep accident.  

In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction was either caused by, or, permanently aggravated by, a service-connected disability.  

As a final matter, the Board recognizes that the Veteran indicated in March 2014 that he was of the opinion that he did not have to go to any examination for anything anymore.  Despite this assertion by the Veteran, he should be notified that his failure to report for any scheduled examination, without good cause, could well result in the denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding the etiology of his erectile dysfunction.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  

The examiner is to opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction manifested during, or as a result of, active military service, to include his in-service jeep accident.  In formulating an opinion, the examiner should provide a complete rationale and consider and discuss the Veteran's assertion offered upon examination in January 2009 that he has been impotent since 1977.  

If it is determined that it is not as likely as not that the Veteran's erectile dysfunction manifested during, or as a result of, active military service, then the examiner should opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction was either caused by, or, permanently aggravated by, a service-connected disability or any associated medication used to treat a service-connected disability.  A complete rationale should again be provided.  

2.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


